                         Case 2:19-cv-01953-KJD-VCF Document 31
                                                             30 Filed 06/25/20
                                                                      06/18/20 Page 1 of 3




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   MGM Resorts International and
                         Victoria Partners dba Park MGM
                     8
                     9                                UNITED STATES DISTRICT COURT
                10                                           DISTRICT OF NEVADA
                11
                         CHESTER L. ATHEY,
                12
                                        Plaintiff,                           Case No. 2:19-cv-01953-KJD-VCF
                13
                                 vs.
                14                                                           STIPULATION AND ORDER TO STAY
                         MGM RESORTS INTERNATIONAL, a                        ACTION UNTIL AUGUST 3, 2020
                15       Foreign Corporation; MGM RESORTS
                         INTERNATIONAL, as GENERAL                           (Third Request)
                16       PARTNER OF VICTORIA PARTNERS;
                         ROE Business Organizations I-X; and DOE
                17       INDIVIDUALS I-X, Inclusive,
                18                      Defendants.
                19
                20                 IT IS HEREBY STIPULATED by and between Plaintiff Chester Athey (“Plaintiff”),
                21        through his counsel Kemp & Kemp, and Defendants MGM Resorts International and Victoria
                22        Partners dba Park MGM (“Defendants”), through their counsel Jackson Lewis P.C., that this
                23        action be stayed in its entirety until August 3, 2020, with this Court’s approval. This Stipulation
                24        is submitted and based upon the following:
                25               1.     Due to the public health and safety issues caused by COVID-19, the Parties
                26       anticipate significant delays in the discovery process.
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-01953-KJD-VCF Document 31
                                                             30 Filed 06/25/20
                                                                      06/18/20 Page 2 of 3




                     1           2.     On March 18, 2020, Defendant, along with all other gaming establishments in

                     2   Nevada, ceased operations in accordance with Governor Steve Sisolak’s Emergency Directive

                     3   002.

                     4           3.     On March 23, 2020, the Parties filed a Stipulation and Order with this Court (ECF

                     5   No. 26) seeking to stay the case until May 22, 2020 due to the COVID-19 pandemic. The Court

                     6   approved and issued an Order on March 25, 2020. ECF No. 27.

                     7           4.     On March 31, 2020, Governor Sisolak issued Emergency Directive 010 requiring

                     8   Nevada residents to stay in their homes until April 30, 2020 except to perform work for or obtain

                     9   goods or services from essential businesses.

                10               5.     On April 29, 2020, Governor Sisolak issued Emergency Directive 016 which

                11       orders that gaming establishments “shall remain closed until the Gaming Control Board

                12       determines that operations may safely resume.” In addition, the Governor extended the stay-at-

                13       home order to May 15, 2020.

                14               6.     On May 19, 2020, the Parties filed a Stipulation and Order with this Court (ECF

                15       No. 28) seeking to stay the case until June 22, 2020 due to the COVID-19 pandemic. The Court

                16       approved and issued an Order on May 20, 2020. ECF No. 29.

                17               7.     During this time, the Parties have been, and will continue to be unable to,

                18       participate meaningfully in discovery.         Governor Sisolak has since allowed gaming

                19       establishments to resume operations with restrictions, and the Defendant is in the resource-

                20       intensive process of reopening its operations. Defendant’s internal personnel necessary to assist

                21       with discovery in this action are occupied with these efforts. Defendant anticipates, based on the

                22       current schedule for reopening its properties, that the necessary personnel to proceed with

                23       discovery will be available in August.

                24               8.     Due to these circumstances, the Parties agree it is appropriate that this matter be

                25       stayed in its entirety until August 3, 2020.

                26               9.     On or before August 10, 2020, the Parties will submit a Stipulation and Order to

                27       Amend the Scheduling Order dated February 18, 2020 (ECF No. 24) to establish new deadlines.

                28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
                         Case 2:19-cv-01953-KJD-VCF Document 31
                                                             30 Filed 06/25/20
                                                                      06/18/20 Page 3 of 3




                     1             10.     Should circumstances change such that a shorter or a longer stay is appropriate, the

                     2   Parties will immediately and jointly notify the Court.

                     3             11.     This request is made in good faith and not for the purpose of delay.

                     4              Dated this 18th day of June, 2020.
                     5
                          KEMP & KEMP                                            JACKSON LEWIS P.C.
                     6
                          /s/ Victoria L. Neal                                   /s/ Deverie J. Christensen
                     7    Victoria L. Neal, Bar No. 13382                        Deverie J. Christensen, Bar No. 6596
                          James P. Kemp, Bar No. 6375                            Daniel I. Aquino, Bar No. 12682
                     8    7435 W. Azure Drive, Ste. 110                          300 S. Fourth Street, Ste. 900
                          Las Vegas, Nevada 89130                                Las Vegas, Nevada 89101
                     9
                          Attorneys for Plaintiff                                Attorneys for Defendants
                10
                11
                                                                         ORDER
                12
                                                                 IT IS SO ORDERED:
                13
                14
                15                                               United
                                                                 Kent J. States
                                                                         Dawson,District
                                                                                    U.S.Court/Magistrate
                                                                                         District Judge Judge
                16
                                                                         June 25, 2020
                                                                 Dated: _________________________
                17
                18
                19
                         4828-5723-5904, v. 1
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                             3
    Las Vegas
